On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Dexter Wayne Clark, Attorney Registration No. 0006401, last known address in Cleveland, Ohio.
The court coming now to consider its order of April 30,1997, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years, with one year of the suspension to be stayed and respondent to be placed on probation on conditions, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by this court that Dexter Wayne Clark be and hereby is reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Clark (1997), 78 Ohio St.3d 302, 677 N.E.2d 1181.
Moyer, C.J., Douglas; Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.